OPINION
PER CURIAM.
A jury convicted appellant of robbery and assessed his punishment at confinement for fifty years after finding he was a habitual offender. The Court of Appeals affirmed the conviction, finding that appellant had not made a prima facie showing that the State had exercised one of its peremptory strikes to exclude a member of the venire on the basis of race. Aguilar v. State, 826 S.W.2d 760 (Tex.App.—Fort Worth, 1992).
Appellant raises three grounds for review. After careful review we refuse appellant’s petition for review. However, as is true in every case in which discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.